Order entered February 12, 2021




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00542-CV

                       QADREE CAMPBELL, Appellant
                                        V.
 ANGELA MARIE PECINA A/K/A ANGELA HOWELL AND GREGORY
               OLIVAREZ PECINA, Appellees

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-01649-2018

                                     ORDER

      This appeal was submitted in this Court on January 6, 2021, and is currently

pending. Pursuant to an order of this Court, the trial court issued January 28, 2021

findings of fact and conclusions of law, which were filed in a supplemental clerk’s

record in this Court on February 5, 2021.

      In light of that development, we ORDER that the parties may, but are not

required to, submit additional briefing in this Court. See TEX. R. APP. P. 38.9(b).

Appellant Qadree Campbell may file a supplemental or amended brief no later than
March 15, 2021. If appellant elects not to do so, the case will be decided based on

his original brief filed February 28, 2020. Appellees Angela Marie Pecina a/k/a

Angela Howell and Gregory Olivarez Pecina, who currently have not filed a brief

in this Court, may file a brief no later than April 5, 2021. No extensions will be

granted absent a showing of extraordinary circumstances.

      We DIRECT the Clerk of this Court to send a copy of this order by

electronic transmission to all counsel of record.

                                              /s/   CORY L. CARLYLE
                                                    JUSTICE